IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

ADDICTING GAMES, INC.,
Plaintiff,

Civil Action No. 1:19-cv-56

Vv.

ADDICTING.COM, ET AL.,

Net ee ee ee ee

Defendants.

ORDER

 

This matter comes before the Court on the Report and
Recommendation of the Magistrate Judge dated January 10, 2020. The
parties have not filed objections to the Report and Recommendation.
Based on a de novo review of the evidence in this case and having
reviewed the Report and Recommendation, it appears to the Court
that the Magistrate Judge’s Report and Recommendation is neither
clearly erroneous nor contrary to law. Accordingly, this Court
adopts the Magistrate Judge’s Report and Recommendation. It is
hereby

ORDERED that Plaintiff’s Motion for Default Judgment is
GRANTED, and that Defendants Addictingames.com,
wwwaddictinggames.com, and Addictinggame.com be transferred by
applicable registrars or registries to Plaintiff’s control and

that any other domain names registered by the registrants of those
Defendants that resemble or include the Plaintiff’s mark be

transferred by the applicable registrar or registry to Plaintiff.

Ane. Me >, bes

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
January 3] , 2020
